2022 IL App (2d) 210721-U
                                        No. 2-21-0721
                                   Order filed July 21, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kendall County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 21-DT-83
                                       )
MICHAEL A. LAMANTIA,                   ) Honorable
                                       ) Stephanie P. Klein,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUDSON delivered the judgment of the court.
       Presiding Justice Bridges and Justice Birkett concurred in the judgment.

                                           ORDER

¶1     Held: Denial of defendant’s petition to rescind his driver’s license suspension was proper
             where (1) the officer’s approaching and speaking to defendant while his car was
             stopped along the road was not a seizure, and (2) the officer had reasonable
             suspicion to justify asking defendant to perform field sobriety tests, based on
             reports of defendant’s erratic driving and the officer’s own observations of
             defendant’s detachment from his surroundings and his slow and confused answers
             to the officer’s questions

¶2     Defendant, Michael A. Lamantia, appeals from an order of the circuit court of Kendall

County denying his petition to rescind the summary suspension of his driver’s license. We affirm.

¶3                                    I. BACKGROUND
2022 IL App (2d) 210721-U


¶4     On May 15, 2021, defendant was arrested and charged by citation and complaint with

driving under the influence of a drug or combination of drugs to a degree that rendered him

incapable of safely driving (DUI) (625 ILCS 5/11-501(a)(4) (West 2020)). Because defendant

subsequently refused to submit to, or failed to complete, chemical tests to determine the alcohol

or drug content of his blood, breath, urine, or another bodily substance, his driver’s license was

summarily suspended for three years, effective July 2, 2021. See id. § 11-501.1(d).

¶5     On July 23, 2021, defendant filed a petition to rescind the summary suspension of his

driver’s license.1 Defendant argued that the arresting officer detained him without having

reasonable grounds to believe that he had committed or was committing the offense of DUI.

¶6     At the hearing, Village of Montgomery police officer Jesse Lankard testified that, at about

11:42 p.m. on May 15, 2021, he was advised by “KenCom, the dispatch unit,” of a potential

reckless driver. KenCom identified “several locations in the Village of Montgomery.” KenCom

initially advised Lankard that the driver “came out on Route 31 and Mill, passing Caterpillar Drive

on Route 31 going northbound.” The last location received by Lankard was that the vehicle was

“going on the Route 31 bypass onto Route 30, traveling westbound.” Upon learning that the vehicle

was entering his area of patrol, Lankard began to search Route 30 for the vehicle. Lankard located

a Dodge Ram and a silver Mercedes “near Route 30 and Dixon.” The Dodge Ram was parked on

the side of Route 30. The Mercedes was parked on the shoulder of Dixon across from the Dodge

Ram. Lankard did not make any contact with the occupants of the Dodge Ram at that time; he

contacted them by phone the next day.


       1
           Defendant also filed a “Motion to Quash Arrest,” which was heard and denied in

conjunction with his petition to rescind. Defendant does not appeal from the denial of this motion.




                                               -2-
2022 IL App (2d) 210721-U


¶7     Lankard testified that he pulled his squad car behind the Mercedes. Lankard “activated

[his] rear emergency lights to advise traffic behind [him].” He also “activated [his] spotlight to

illuminate the interior of the vehicle since it was dark outside.” Lankard explained that the spotlight

was “directed at the driver’s side mirror.” At that point, Lankard had not observed the driver of

the Mercedes commit any traffic violations. Lankard “notified other units of [his] location, and

[he] approached the driver’s side also using [his] flashlight to observe the inside of the vehicle for

safety reasons.” According to Lankard, he “was conducting a motorist assist to check on the

vehicle and the occupant to make sure they were okay, based off the statements that were made by

KenCom.” Lankard testified that, at that point, defendant was “free to leave” and that “[t]here was

no traffic stop.” Lankard explained that he activated his vehicle’s rear emergency lights “just to

advise any oncoming traffic of [the] vehicles off the side of the roadway.”

¶8     Lankard testified that, when he approached the Mercedes, he observed defendant “looking

down at his phone.” Lankard could not see the phone’s screen; he could only observe that the

phone was on. Defendant did not notice Lankard until after Lankard tapped on the window.

Lankard testified: “With the spotlight and my flashlight, [defendant] was still looking down at his

phone. When I tapped on the window, he kind of almost jerked up, like looking at me.” Defendant

told Lankard that he was making a phone call. Lankard asked defendant if he was okay, and

defendant told him that he was “fine.” Lankard asked defendant if he had his driver’s license, and

defendant provided it to him. Lankard did not observe any odor of alcohol coming from the vehicle.

Lankard observed that defendant “kind of had a slow, kind of confused speech.” Lankard asked

defendant where he was going, and defendant told him that “he was going to his girlfriend’s house

in Aurora.” When Lankard asked defendant “where he was coming from, [defendant] stated

several times he was going to his girlfriend’s house in Aurora.” When Lankard was asked whether



                                                 -3-
2022 IL App (2d) 210721-U


he “[got] the hint that maybe [defendant] didn’t want to tell [him] where he was coming from,”

Lankard responded: “He seemed more like he was confused on what I was asking. And at one

point he asked, he asked me what, as in what I had just asked him.” After asking defendant

“approximately four times” where he was coming from, defendant told Lankard that “he was

coming from his sister’s house in Yorkville.”

¶9     Lankard testified that he asked defendant to step out of the vehicle to perform field sobriety

testing. When Lankard was asked his reasons for doing so, he stated: “So those reasons were based

off of the statements provided by the caller to KenCom and my own observations of [defendant’s]

confused speech, his orientation of where he was going and coming from, his inability to answer

my questions correctly.” He reiterated: “It was based off of the statements made by the caller,

[defendant’s] confused mannerisms, confusion when asking [defendant] the questions, and sort of

slow, you know, speaking mannerisms.” When Lankard asked defendant to step out of his vehicle,

defendant was not free to leave, due to Lankard’s “reasonable suspicion *** that [defendant] was

under the influence of an intoxicating substance.”

¶ 10   On cross-examination, Lankard testified that KenCom not only advised him that there were

“calls coming in about somebody driving all over the road,” but also provided him the color and

make of the vehicle (a silver Mercedes), its license plate number, and its location. Lankard was

advised that the Mercedes (1) “was actually driving off of the roadway,” (2) “almost struck a

guardrail and a mailbox and was going into oncoming traffic,” and (3) “came to a stop off of the

roadway on Route 31, and then pulled back onto Route 31 going in a northbound direction.”

Lankard learned that the person in the Dodge Ram, which he saw parked on the side of the road,

was the person who had called 911.




                                                -4-
2022 IL App (2d) 210721-U


¶ 11   Lankard testified further on cross-examination that he located the Mercedes “on the west

side shoulder of Dixon facing southbound.” It was a two-lane highway and there was no “artificial

lighting.” Lankard did not activate his siren or overhead lighting when he parked behind the

Mercedes and he did not block the Mercedes in. Lankard activated his rear emergency lights for

safety purposes. He used his vehicle’s spotlight so that he could see what was in front of him.

There were no other officers present when he first approached the Mercedes and his weapon was

not drawn. Defendant rolled his window down after Lankard knocked on it. Lankard did not say

“ ‘show me your hands’ ” or raise his voice. Lankard did not pull out his weapon or put his hands

on defendant. Lankard asked defendant where he was coming from, and defendant was not able to

answer that question immediately. Defendant continued to look at his phone, and his responses to

Lankard’s questions were slow. When Lankard was asked what other observations he made about

defendant, he testified:

               “As far as the slow and confused speech, just general confusion on where he

       appeared to be going in relation to where his vehicle was actually positioned. Him stating

       that he was going to Aurora, but he was positioned southbound on Dixon, which would be

       closer towards if he were driving back to Yorkville or the Bristol area.”

When Lankard was speaking with defendant, he believed him to be under the influence. Lankard

returned to his vehicle to “run the defendant’s information.” While doing so, Officer Lauren

Buzzard arrived on the scene and parked behind him. When she did so, Lankard turned off his rear

emergency lights.

¶ 12   Continuing on cross-examination, Lankard testified that, when he re-approached

defendant’s vehicle, now joined by Buzzard, he told defendant that someone had called about his

driving. Defendant “became agitated and stated that [Lankard] was making it up.” Lankard asked



                                              -5-
2022 IL App (2d) 210721-U


defendant to exit his vehicle and perform field sobriety tests. Defendant agreed to do so. Lankard

testified extensively about the field sobriety tests that he conducted, defendant’s behavior during

the tests, and defendant’s performance on the tests. Defendant failed some tests and refused to

perform others. Ultimately, Lankard arrested defendant for DUI.

¶ 13   On redirect examination, Lankard testified that, when Buzzard arrived, the emergency

lights were activated on her squad car. Before administering the field sobriety tests, Lankard asked

defendant if he had any conditions that would make the tests difficult for him, and defendant

responded no. Lankard agreed that it would be fair to say that defendant was “uncooperative”

throughout his contact with him. Lankard testified that he did not perceive defendant’s responses

to Lankard’s question about where defendant was coming from as a sign that defendant did not

want to provide the information. Rather, Lankard testified: “It seemed more that [defendant] was

confused by the question, as he also asked me to clarify what I was asking him.” Lankard agreed

that he was not familiar with defendant’s normal rate of speech or demeanor. Lankard testified that

he arrested defendant “based off the call, the statements and observations made by [defendant]

before asking him to exit the vehicle, and the observations during the field sobriety and non-field

sobriety tests.” Lankard kept investigating defendant after defendant told him that he was okay

because he wanted to make sure that defendant was okay to drive. Lankard had been told that

defendant was “[g]oing in and out of his lane into oncoming traffic, almost striking guardrails,

other vehicles.” Asked why he did not “let [defendant] go when [he] asked [defendant] three times,

‘are you okay,’ and he indicated he was,” Lankard replied, “I didn’t advise him that he wasn’t free

to go. He didn’t ask me if he was.”




                                               -6-
2022 IL App (2d) 210721-U


¶ 14   On recross examination, Lankard confirmed that the license plate on the Mercedes matched

the number provided on the KenCom call, that the driver matched the description provided, and

that the individuals in the Dodge Ram were the individuals who called 911.

¶ 15   Following Lankard’s testimony, defendant rested.

¶ 16   The State moved for a directed finding, arguing that a seizure did not occur until after

Lankard noticed signs of impairment and asked defendant to step out of the car. At that time,

Lankard had reasonable suspicion that defendant was under the influence. Further, the State argued

that defendant showed signs of impairment during the field sobriety tests.

¶ 17   In response, defendant argued that he was seized when Lankard first approached his

vehicle, because, at that point, he was not free to leave. Defendant also argued that Lankard did

not have a reason to ask defendant to perform field sobriety tests, where there was no odor of

alcohol or anything observed in the vehicle.

¶ 18   The trial court granted the State’s motion. The court found that Lankard was “acting in a

community caretaking function” when he stopped behind defendant’s vehicle after learning of a

911 call reporting reckless driving over a significant distance. The court noted that the report was

not made anonymously and that Lankard located a vehicle matching the caller’s description in the

area described. The court also found that defendant was not seized at this time, stating that

Lankard’s use of his lights was reasonable and necessary for his safety. The court then found that

Lankard’s administration of the field sobriety tests was justified. The court emphasized

defendant’s initial unawareness of Lankard despite the lights he was shining into the Mercedes,

and defendant’s slow and confused responses to Lankard’s questions. The court concluded:

               “I think that [Lankard’s] observations of the defendant, combined with the

       information from the 911 caller, gave him reasonable suspicion of a DUI sufficient to



                                               -7-
2022 IL App (2d) 210721-U


       justify the administration of field sobriety tests. The defendant’s performance on those field

       sobriety tests, which [Lankard] credibly testified regarding, combined with his previous

       observations, led to probable cause for the defendant’s arrest for DUI.

               The defendant’s petition to rescind and motion to quash are denied at this time. I’ll

       grant the State’s motion for a directed finding.”

¶ 19   On October 19, 2021, defendant filed a motion to reconsider the denial of his petition to

rescind. On November 8, 2021, following arguments, the trial court denied the motion.

¶ 20   Defendant timely appealed from the denial of his petition to rescind and from the denial of

his motion to reconsider.

¶ 21                                       II. ANALYSIS

¶ 22   Defendant contends that the trial court should have granted his petition to rescind the

summary suspension of his driver’s license because he was improperly seized either when Lankard

pulled behind him on the side of the road or when Lankard directed him out of his vehicle to

perform field sobriety testing. The State responds that defendant was not seized until Lankard

directed him out of his vehicle to perform field sobriety testing and that, by that point, Lankard

had developed reasonable suspicion that defendant had driven under the influence. The State

further argues that, even if defendant had been seized when Lankard first approached defendant’s

vehicle, the seizure was (1) reasonable under the community-caretaking doctrine or (2) supported

by reasonable suspicion based on the 911 call. We agree with the State that defendant was not

seized until Lankard directed defendant out of his vehicle to perform field sobriety testing and that,

by that point, Lankard had developed reasonable suspicion that defendant had driven under the

influence. (Accordingly, we need not address whether Lankard had reasonable suspicion of




                                                -8-
2022 IL App (2d) 210721-U


criminal activity when he first approached defendant’s vehicle or whether any seizure at that time

was justified under the community-caretaking doctrine.)

¶ 23   Section 11-501.1(d) of the Illinois Vehicle Code (Code) (625 ILCS 5/11-501.1(d) (West

2020)) provides that if a motorist arrested for DUI refuses to undergo testing, or submits to testing

that reveals a blood alcohol level of 0.08 or more, their driving privileges will be summarily

suspended. A motorist may request a judicial hearing for the rescission of a statutory summary

suspension. Id. § 2-118.1(a). The rescission hearing is a civil proceeding. Id. In addition to the

statutory grounds for rescinding a summary suspension (see id. § 2-118.1(b)), a suspension may

be rescinded if it resulted from an unconstitutional seizure of the motorist. See People v. Paige,

385 Ill. App. 3d 486, 489 (2008); People v. Wood, 379 Ill. App. 3d 705, 707 (2008); People v.

Crocker, 267 Ill. App. 3d 343, 345 (1994).

¶ 24   The motorist bears the burden of proof at the hearing on the petition. People v. Relwani,

2019 IL 123385, ¶ 28. If the motorist establishes a prima facie case for rescission of the

suspension, the burden shifts to the State to present evidence sufficient to maintain the suspension.

Id. ¶ 17. “In making a prima facie case, [the defendant] ‘has the primary responsibility for

establishing the factual and legal bases’ for the requested action.” Id. (quoting People v. Brooks,

2017 IL 121413, ¶ 22). On review of the trial court’s ruling, the trial court’s findings of fact will

not be disturbed unless they are against the manifest weight of the evidence. Relwani, 2019 IL

123385 ¶ 18; People v. Gocmen, 2018 IL 122388, ¶ 21. However, the trial court’s ultimate

conclusion as to rescission is reviewed de novo. Relwani, 2019 IL 123385, ¶ 18; Gocmen, 2018 IL

122388, ¶ 21.

¶ 25   The fourth amendment to the United States Constitution protects people against

unreasonable searches and seizures. U.S. Const., amend. IV. “Not every police-citizen encounter



                                                -9-
2022 IL App (2d) 210721-U


results in a seizure.” People v. Smith, 2016 IL App (3d) 140648, ¶ 28. Our supreme court has

recognized “three theoretical tiers of police-citizen encounters”:

       “The first tier involves an arrest of a citizen, which must be supported by probable cause.

       [Citations.] The second tier involves a temporary investigative seizure conducted pursuant

       to Terry v. Ohio, 392 U.S. 1 *** (1968). In a ‘Terry stop,’ an officer may conduct a brief,

       investigatory stop of a citizen when the officer has a reasonable, articulable suspicion of

       criminal activity and such suspicion amounts to more than a mere ‘hunch.’ [Citations.] The

       third tier of police-citizen encounters involves those encounters that are consensual. An

       encounter in this tier involves no coercion or detention and, therefore, does not implicate

       any fourth amendment interests. [Citations.]” People v. McDonough, 239 Ill. 2d 260, 268

       (2010).

¶ 26   “[T]he police may approach and question a person seated in a parked vehicle without that

encounter being labeled a seizure.” People v. Luedemann, 222 Ill. 2d 530, 552 (2006). “The

encounter becomes a seizure only if the officer, through physical force or show of authority,

restrains the liberty of the vehicle’s occupant.” Id. at 552-53; see Florida v. Bostick, 501 U.S. 429,

434 (1991). In determining whether a person seated in a parked vehicle is “seized” when a police

officer approaches their vehicle and questions them, the appropriate test is whether a reasonable

innocent person in the defendant’s position would have believed that they were free to decline to

answer the officer’s questions or otherwise terminate the encounter. Luedemann, 222 Ill. 2d at

550-51. “The analysis requires an objective evaluation of the police conduct in question and does

not hinge upon the subjective perception of the person involved.” Id. at 551.

¶ 27   Courts have identified four factors—known as the Mendenhall factors—which may

indicate the seizure of a person by the police: “(1) the threatening presence of several officers;



                                                - 10 -
2022 IL App (2d) 210721-U


(2) the display of a weapon by an officer; (3) some physical touching of the person of the citizen;

and (4) the use of language or tone of voice indicating that compliance with the officer’s request

might be compelled.” Id. at 553 (citing United States v. Mendenhall, 446 U.S. 544, 554 (1980)).

“The factors illustrate what type of police conduct would give a reasonable person an objective

reason to believe that he or she was not free to leave or was not free to decline an officer’s

requests.” Luedemann, 222 Ill. 2d at 555. The Luedemann court stated as follows about the

Mendenhall factors:

       “From the very minute the Mendenhall factors were created, courts have used their absence

       to determine that seizures had not occurred.

               *** [I]t would seem self-evident that the absence of Mendenhall factors, while not

       necessarily conclusive, is highly instructive. If those factors are absent, that means that

       only one or two officers approached the defendant, they displayed no weapons, they did

       not touch the defendant, and they did not use any language or tone of voice indicating that

       compliance with their requests was compelled. Obviously, a seizure is much less likely to

       be found when officers approach a person in such an inoffensive manner.” Id. at 554.

The Luedemann court recognized that “[the Mendenhall] factors are not exhaustive and that a

seizure can be found on the basis of other coercive police behavior that is similar to the Mendenhall

factors.” Id. at 557. Other factors “indicative of a seizure of a parked vehicle are ‘boxing the car

in, approaching it on all sides by many officers, pointing a gun at the suspect and ordering him to

place his hands on the steering wheel, or use of flashing lights as a show of authority.’ ” Id.

(quoting 4 Wayne R. LaFave, Search and Seizure § 9.4(a), at 434-35 (4th ed. 2004)).

¶ 28   Here, the evidence presented did not indicate that a seizure occurred before Lankard asked

defendant to exit his vehicle and perform field sobriety tests. Lankard initially approached



                                               - 11 -
2022 IL App (2d) 210721-U


defendant’s vehicle alone. Lankard did not display a weapon or physically touch defendant. There

was no evidence that Lankard spoke to defendant in anything other than a conversational tone. In

addition, Lankard parked behind defendant’s vehicle, and there was no evidence that, by doing so,

Lankard boxed the car in. There was also no indication that Lankard instructed defendant to place

his hands on the steering wheel. Given the absence of any coercive behavior by Lankard, his initial

encounter with defendant was consensual.

¶ 29    Nevertheless, relying on People v. Laake, 348 Ill. App. 3d 346 (2004), and People v. Cash,

396 Ill. App. 3d 931 (2009), defendant argues that he was seized when Lankard pulled behind his

vehicle, because “Lankard had activated his rear emergency lights and shined his spotlight into

*** defendant’s vehicle,” which, according to defendant, was “a significant show of authority that

restrained [his] liberty.” We disagree.

¶ 30    In Laake, the police received a tip at about 3 a.m. concerning a possible intoxicated driver.

Laake, 348 Ill. App. 3d at 347. About 16 minutes later, an officer observed a vehicle parked on the

shoulder. Id. at 348. The officer pulled his squad car behind the vehicle and turned on the overhead

emergency lights. Id. The officer’s squad car was also “equipped with flashing hazard or warning

lights.” Id. The officer testified that he activated his overhead emergency lights to alert other

motorists, as the location was isolated and not well lit. Id. In considering whether the defendant

was seized when the officer approached his vehicle, the court stated that it was well settled “that a

police officer’s use of overhead emergency lights, when directed at a particular person, would be

interpreted by that person as a command to stay put.” Id. at 350. The court held that the defendant,

at whom the overhead emergency lights were directed, “would have felt compelled to stay put for

[the officer’s] inquires.” Id. at 350.




                                               - 12 -
2022 IL App (2d) 210721-U


¶ 31    In Cash, the police were following a vehicle as part of an ongoing investigation. Cash, 396

Ill. App. 3d at 934. They did not have an arrest warrant for the driver or a warrant to search the

vehicle. Id. At some point, the driver parked the vehicle and the defendant entered. Id. Without

having observed any traffic, parking, or other violations, an officer pulled behind the vehicle and

“ ‘hit the lights and siren [on his squad car] real quick.’ ” Id. Relying on Laake, the court held that

an improper seizure occurred when the officer “activated his lights and siren and directed them at

[the] parked car.” Id. at 939-942.

¶ 32    Here, unlike in Laake and Cash, Lankard did not activate his overhead emergency lights

or his siren. Instead, he activated his squad car’s rear emergency lights to “advise any oncoming

traffic of [the] vehicles off the side of the road.” We cannot say that the use of rear emergency

lights constitutes a “significant show of authority” as defendant argues.

¶ 33    In addition, although Lankard used a spotlight to illuminate the area in front of his vehicle

and carried a flashlight as he approached, it is well settled that this type of conduct is not coercive.

See Luedemann, 222 Ill. 2d at 561-63 (finding that the officer’s act of shining a flashlight on the

vehicle as he approached was not “coercive, but *** merely incident to a police officer’s

performance of his job after dark”). Here, Lankard testified that defendant’s vehicle was on the

shoulder of a two-lane highway in the late evening hours and that there was no “artificial lighting.”

Standing alone, Lankard’s use of his own lighting—essential to perform his job after dark—did

not transform his encounter with defendant into a seizure.

¶ 34    Defendant next contends that, even if his initial encounter with Lankard did not violate his

fourth amendment rights, he was improperly seized when Lankard asked him to exit the vehicle

and perform field sobriety tests. We disagree.




                                                 - 13 -
2022 IL App (2d) 210721-U


¶ 35   First, the parties do not dispute that defendant was seized when Lankard asked him to exit

his vehicle and perform field sobriety tests. See People v. Village of Lincolnshire v. Kelly, 389 Ill.

App. 3d 881, 886 (2009) (“There appears to be ample authority to support a holding that

submission to field sobriety testing is a seizure under the fourth amendment.”). Thus, defendant’s

seizure had to be supported by reasonable suspicion. People v. Walter, 374 Ill. App. 3d 763, 773

(2007). “The test for reasonable suspicion is less exacting than that for probable cause [citation],

and even probable cause does not demand a showing that the belief that a suspect has committed

a crime be more likely true than false [citation].” Id. at 774. “[A]lthough reasonable suspicion

demands more than a mere hunch [citation], the standard requires only that ‘a police officer must

be able to point to specific, articulable facts which, taken together with the rational inferences from

those facts, reasonably warrant the intrusion’ [citation].” Village of Lincolnshire v. Kelly, 389 Ill.

App. 3d 881, 887 (2009).

¶ 36   Here, Lankard possessed specific, articulable facts to justify the seizure of defendant for

field sobriety testing, based on the information he obtained from KenCom concerning defendant’s

reckless driving as well as his own observations of defendant when interacting with him.

¶ 37   First, Lankard was entitled to rely on the information obtained from KenCom concerning

defendant’s reckless driving. As the trial court found, the caller was not anonymous. See People

v. Smulik, 2012 IL App (2d) 110110, ¶ 7 (recognizing that a tip provided via 911 is not truly

anonymous even if the caller does not identify themselves); see also Navarette v. California, 572

U.S. 393, 401 (2014) (“The caller’s use of the 911 system is therefore one of the relevant

circumstances that, taken together, justified the officer’s reliance on the information reported in

the 911 call.”). Lankard was provided with the last known location for a vehicle reported to have

been driving recklessly as well as the vehicle’s registration number. Shortly after the dispatch,



                                                - 14 -
2022 IL App (2d) 210721-U


Lankard located a vehicle, a silver Mercedes, matching the description provided and saw the

person who had called 911 in a Dodge Ram parked across from the Mercedes. Thus, when Lankard

first approached the vehicle, he had been advised that the vehicle (1) “was actually driving off of

the roadway,” (2) “almost struck a guardrail and a mailbox and was going into oncoming traffic,”

and (3) “came to a stop off of the roadway on Route 31, and then pulled back onto Route 31 going

in a northbound direction.”

¶ 38   In addition to the information obtained concerning defendant’s reckless driving, Lankard

made his own observations of defendant after approaching defendant’s vehicle. Despite Lankard

parking his squad car behind defendant on a dark two-way road, illuminating the area with a

spotlight directed at defendant’s driver’s side mirror, and approaching defendant’s vehicle carrying

a flashlight, defendant was unaware of Lankard standing next to his door until Lankard tapped on

his window. When Lankard tapped on the window, “[defendant] kind of almost jerked up.” Even

if defendant was looking at his phone, either texting or calling someone, the fact that he did not

notice Lankard until Lankard tapped on the window provides additional support for the officer’s

belief that defendant was driving under the influence. Lankard also testified that defendant had

“slow and confused speech.” When asked where he was going, defendant told Lankard that “he

was going to his girlfriend’s house in Aurora.” However, when Lankard asked defendant “where

he was coming from, [defendant] stated several times he was going to his girlfriend’s house in

Aurora.” Lankard testified that defendant “seemed *** like he was confused on what [he] was

asking [him].” Lankard had to ask defendant “approximately four times” where he was coming

from before defendant told him that “he was coming from his sister’s house in Yorkville.” Lankard

also testified that the direction of defendant’s vehicle, facing south, did not correspond with

defendant’s stated destination of Aurora.



                                               - 15 -
2022 IL App (2d) 210721-U


¶ 39   Based on the foregoing, Lankard’s request that defendant perform field sobriety testing

was supported by reasonable, articulable suspicion that defendant had driven under the influence.

¶ 40                                  III. CONCLUSION

¶ 41   For the reasons stated, we affirm the judgment of the circuit court of Kendall County

denying defendant’s petition to rescind the summary suspension of his driver’s license

¶ 42   Affirmed.




                                             - 16 -